NO. 07-06-0212-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                  NOVEMBER 22, 2006

                          ______________________________


                      ALFRED DELBERT MCCLOY, APPELLANT

                                            V.

                            MILTON MESSNER, APPELLEE


                        _________________________________

           FROM THE 84TH DISTRICT COURT OF HANSFORD COUNTY;

                 NO. 4641; HONORABLE WILLIAM D. SMITH, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant Alfred Delbert McCloy perfected this appeal from the trial court’s final

summary judgment in favor of appellee Milton Messner. The clerk’s record was filed on

June 22, 2006. McCloy’s attorney was permitted to withdraw from this appeal on August

1, 2006. After an extension of time in which to file a brief was granted, McCloy’s brief was
due to be filed on or before October 26, 2006. McCloy did not file his brief, and the

deadline was further extended to November 13, 2006, by this Court’s notice of November

3, 2006, notifying him of the defect and directing him to file either his brief or a response

reasonably explaining the failure to file a brief with a showing that Messner has not been

significantly injured by the delay. The Court also noted that failure to do so might result in

dismissal of the appeal. To date, McCloy has not responded and the brief remains

outstanding.


       Consequently, we dismiss this appeal for want of prosecution and failure to comply

with a directive of this Court. See Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).



                                                  Patrick A. Pirtle
                                                      Justice




                                              2